SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForMay 11, 2012 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CIA. DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO - SABESP Rui de Britto Álvares Affonso Chief Financial Officer and Investor Relations Officer Mario Azevedo de Arruda Sampaio Head of Capital Markets and Investor Relations SABESP announces 1Q12 results São Paulo, May 10, 2012 - Companhia de Saneamento Básico do Estado de São Paulo - SABESP (BM&FBovespa: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based on the number of costumers, announces today its results for the first quarter 2012 (1Q12) . The Company s operating and financial information, except when indicated otherwise is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the same period of 2011 . SBSP3: R$ 76.00/ share SBS: US$ 78.46 (ADR2 shares) Total shares: 227.836.623 Market Value: R$ 17 billion Closing Price: 05/10/2012 1. Financial highlights R$ million 1Q11 1Q12 Var. (R$) % (+) Gross operating revenue 1,989.8 2,189.4 199.6 10.0 (+) Construction revenue 450.2 550.9 100.7 22.4 (-) COFINS and PASEP taxes 145.4 162.6 17.2 11.8 () Net operating revenue 2,294.6 2,577.7 283.1 12.3 (-) Costs and expenses 1,428.1 1,334.8 (93.3) (6.5) (-) Construction costs 439.4 539.4 100.0 22.8 (+) Equity Results (0.9) (1.8) (0.9) - () Earnings before financial expenses (EBIT*) 426.2 701.7 275.5 64.6 (+) Depreciation and amortization 228.1 186.5 (41.6) (18.2) () EBITDA** 654.3 888.2 233.9 35.7 (%) EBITDA margin 28.5 34.5 Net income 182.8 491.9 309.1 169.1 Earnings per share (R$) 0.80 2.16 (*) Earnings before interest and taxes (**) Earnings before interest, taxes, depreciation and amortization In 1Q12, net operating revenue reached R$ 2.6 billion, a 12.3% growth compared to 1Q11. Costs and expenses, including construction costs, in the amount of R$ 1.9 billion grew 0.4% over 1Q11. EBIT grew 64.6%, from R$ 426.2 million in 1Q11 to R$ 701.7 million in 1Q12. EBITDA increased 35.7%, from R$ 654.3 million in 1Q11 to R$ 888.2 million in 1Q12. The EBITDA margin was 34.5% in 1Q12 in comparison to 28.5% in the same period of the previous year. Excluding construction revenues and construction costs, the EBITDA margin was 43.3% in 1Q12 (34.9% in 1Q11). 2. Gross operating revenue Gross operating revenue from water supply and sewage collection grew from R$ 2.0 billion in 1Q11 to R$ 2.2 billion in 1Q12, an increase of R$ 199.6 million or 10.0%. The main factors that led to this variation were: the increase of 3.0% in total billed volume, out of which 2.6% in water and 3.5% in sewage, and the tariff adjustment of 6.83% as of September 2011. 3. Construction revenue In 1Q12, construction revenue grew from R$ 450.2 million to R$ 550.9 million, an increase of R$ 100.7 million or 22.4%, comparing to 1Q11. This variation was mainly due to higher investments in the period. 4. Billed volume The following tables show the billed water and sewage volume per customer category and region in 1Q11 and 1Q12. Page 2 of 11 BILLED WATER AND SEWAGE VOLUME PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 1Q11 1Q12 % 1Q11 1Q12 % 1Q11 1Q12 % Residential 373.4 384.6 3.0 303.6 315.2 3.8 677.0 699.8 3.4 Commercial 41.3 42.9 3.9 38.3 39.7 3.7 79.6 82.6 3.8 Industrial 9.4 9.6 2.1 9.9 10.4 5.1 19.3 20.0 3.6 Public 12.2 13.2 8.2 9.5 10.1 6.3 21.7 23.3 7.4 Total retail 436.3 450.3 3.2 361.3 375.4 3.9 797.6 825.7 Wholesale 74.1 73.3 (1.1) 7.5 6.4 (14.7) 81.6 79.7 -2.3 Reused water 0.1 0.1 - 0.1 0.1 - Total 510.5 523.7 2.6 368.8 381.8 3.5 879.3 905.5 BILLED WATER AND SEWAGE VOLUME PER REGION - million m 3 Water Sewage Water + Sewage Region 1Q11 1Q12 % 1Q11 1Q12 % 1Q11 1Q12 % Metropolitan 285.3 293.2 2.8 241.3 248.3 2.9 526.6 541.5 2.8 Regional (2) 151.0 157.1 4.0 120.0 127.1 5.9 271.0 284.2 4.9 Total retail 436.3 450.3 3.2 361.3 375.4 3.9 797.6 825.7 Wholesale 74.1 73.3 (1.1) 7.5 6.4 (14.7) 81.6 79.7 -2.3 Reused water 0.1 0.1 - 0.1 0.1 - Total 510.5 523.7 2.6 368.8 381.8 3.5 879.3 905.5 (1) Unaudited (2) Including coastal and countryside 5. Costs, administrative, selling and construction expenses In 1Q12, costs of products and services, administrative, selling and construction expenses grew 0.4% (R$ 6.7 million). As a percentage of net revenue, cost and expenses moved from 81.4% in 1Q11 to 72.7% in1Q12. R$ million 1Q11 1Q12 Chg. (R$) % Payroll and benefits 556.5 406.3 (150.2) (27.0) Supplies 37.2 40.5 3.3 8.9 Treatment supplies 45.6 44.6 (1.0) (2.2) Services 231.4 265.0 33.6 14.5 Electric power 141.3 150.3 9.0 6.4 General expenses 127.5 167.8 40.3 31.6 Tax expenses 27.4 35.0 7.6 27.7 Sub-total 1,166.9 1,109.5 Depreciation and amortization 228.1 186.5 (41.6) (18.2) Credit write-offs 33.1 38.8 5.7 17.2 Sub-total 1,428.1 1,334.8 Construction costs 439.4 539.4 100.0 22.8 Costs, administrative, selling and construction expenses 1,867.5 1,874.2 6.7 0.4 % over net revenue 81.4 72.7 5.1. Payroll and benefits In 1Q12 payroll and benefits dropped R$ 150.2 million or 27.0%, from R$ 556.5 million to R$ 406.3 million, due to the following: · Complementation of the actuarial liability totaling R$ 157.5 million, referring to the actuarial calculation made in 1Q11 related to G0 Plan; non-recurring for the next quarters; and Page 3 of 11 · Drop of R$ 13.6 million referring to actuarial liability of the G0 Plan. Since April of 2011, these expenses have been recognized net of the payment of the undisputed party (benefits of Law 4819/58). The above mentioned decreases were offset by the 8% increase in wages since May 2011, with an impact of approximately R$ 23.6 million. 5.2. Supplies In 1Q12, expenses with supplies increased by R$ 3.3 million or 8.9%, when compared to the same period of the previous year, from R$ 37.2 million to R$ 40.5 million. The main factors for this variation were: (i) expenses with water and sewage systems maintenance, in the amount of R$ 0.9 million; (ii) expenses with water and sewage connections, in the amount of R$ 0.7 million, due to the increase and regulation in the execution of the Global Sourcing; (iii) data processing materials for new water meter reading and bill issuing equipment in the metropolitan region in the amount of R$0.4 million; and (iv) maintenance of equipment installed in the strategic maintenance unit in the amount of R$0.6 million. 5.3. Treatment supplies Treatment supplies expenses in 1Q12 were R$ 1.0 million or 2.3% lower than in 1Q11, from R$ 45.6 million to R$ 44.6 million. 5.4. Services In 1Q12 this item increased R$ 33.6 million or 14.5%, from R$ 231.4 million to R$ 265.0 million. The main factors were: · Paving services and replacement of sidewalks and water and sewage network maintenance in the amount of R$ 14.1 million, due to the intensification of the actions against water losses; · Advertising campaigns focused on social and environmental initiatives broadcast on the radio and TV such as Planeta Sustentável and Projeto Verão, totaling R$ 9.1 million; · Increase of R$7.5 million related to the fleet renewal program, though leasing; and · Public and Private Partnership Agreement of the Alto Tietê Production System, with an increase of R$ 6.4 million as expected for the second year of the contract and start-up in September 2011, increasing the water production capacity from 10m 3 /s to 15m 3 /s. 5.5. Electric power In 1Q12, this item increased R$ 9.0 million, or 6.4%, from R$ 141.3 million to R$ 150.3 million, associated to the increase in the average tariff, and the increase in consumption due to the increase of operational stations. 5.6. General expenses In 1Q12 general expenses increased R$ 40.3 million or 31.6%, from R$ 127.5 million to R$ 167.8 million, due to: · Increase in provision for legal contingencies in relation to 1Q11, amounting to R$ 36.2 million; and · Increase of R$6.0 million in the provision for the municipal fund pursuant to the Service Agreement with the municipal government of São Paulo, due to higher revenue from the municipal government of São Paulo. 5.7. Depreciation and amortization This item decreased R$ 41.6 million or 18.2%, from R$ 228.1 million to R$ 186.5 million, due to the amortization term adjustment between the asset s useful life and the contract effectiveness, whichever is the shortest one, and the increased transfer of works in progress to operation in 2011. The main adjustment refers to the amortization of intangible assets related to the Service Agreement with the municipal government of São Paulo, non recurring for the coming quarters. Page 4 of 11 5.8. Credit write-offs In 1Q12 credit write-offs increased R$ 5.7 million or 17.2%, from R$ 33.1 million to R$ 38.8 million, mainly due to higher provisions of debits related to public entities. 5.9. Tax expenses In 1Q12 tax expenses grew R$ 7.6 million or 27.7%, due to the payment of the Municipal Real Estate Tax IPTU, mainly in the municipality of São Paulo, in the amount of R$ 5.7 million. 6. Other operating revenues and expenses 6.1. Other operating revenues Other operating revenues increased R$ 6.1 million or 105.2% in 1Q12, chiefly due to the recognition, on an accrual basis, of part of the funds received from the São Paulo state government for adhesion to the agreement of Alienation of Exclusivity Rights for deposits of Sabesp’s employees' payments from March 2007 to March 2014 with Nossa Caixa and Banco do Brasil and revenue from contractual fines with suppliers. 7. Financial revenues and expenses R$ million 1Q11 1Q12 Var. % Financial expenses Interest and charges on domestic loans and financing 120.1 82.2 (37.9) (31.6) Interest and charges on international loans and financing 19.3 20.0 0.7 3.6 Interest rate over lawsuit 28.8 52.5 23.7 82.3 Other financial expenses 8.3 15.8 7.5 90.4 Total financial expenses 176.5 170.5 Financial revenues 78.8 75.8 (3.0) (3.8) Financial expenses net of revenues 97.7 94.7 7.1. Financial expenses In 1Q12 financial expenses dropped R$ 6.0 million, or 3.4%. The main factors that influenced this result were: · Decrease in interest by R$ 37.9 million on domestic loans and financing, mainly due to the amortization of the 8 th and 9 th debenture in June and October 2011, respectively; and · Higher financial expenses arising from higher incidence of interest related to lawsuits against suppliers in the amount of R$23.7 million. 7.2. Financial revenues Financial revenues decreased by R$ 3.0 million, due to the gradual reduction of the market interest rates obtained in financial investments. Page 5 of 11 8. Monetary variation on assets and liabilities R$ million 1Q11 1Q12 Var. % Monetary variation on loans and financing 19.8 8.5 (11.3) (57.1) Currency exchange variation on loans and financing (69.1) (159.2) (90.1) 130.4 Other monetary/exchange rate variations 14.5 22.5 8.0 55.2 Variation on Liabilities 268.4 Variation on assets 12.2 11.5 (0.7) (5.7) Net Variation 197.2 8.1. Monetary variation on liabilities The effect on the monetary variation on liabilities in 1Q12 was R$ 93.4 million lower than in 1Q11, due to: · Variation of R$90.1 million arising from the 9.05% depreciation of the yen (reference currency in JICA agreements) in 1Q12 versus a 4.34% depreciation in 1Q11; · Decline of R$11.3 million resulting from the 0.62% variation in the IGPM (the debentures index ) in 1Q12, versus a 2.43% variation in 1Q11; · Increase in the amount of other financial expenses relating to lawsuits in the amount of R$6.1 million; and · Monetary restatements of the commitments arising from program agreements, totaling R$ 1.4 million. 9. Operating indicators In 1Q12 the water loss ratio remained stable over the previous quarter, with a small variation of 0.1% between Dez/11, and 1.9% below the Mar/2011 ratio. Operating indicators* 1Q11 1Q12 % Water connections 7,332 7,526 2.6 Sewage connections 5,758 5,965 3.6 Population directly served - water 23.7 24.0 1.3 Population directly served - sewage 20.1 20.6 2.5 Number of employees 15,153 14,725 (2.8) Water volume produced 755 770 2.0 Water losses (%) 26.2 25.7 (1.9) (1) In thousand units (2) In million inhabitants. Not including wholesale (3) In million of cubic meters. * Unaudited 10. Loans and financing In the selection process of the Ministry of Cities in the scope of the Growth Acceleration Program - PAC 2, Sabesp obtained the following funds: · In February, the Company signed 30 credit operations with Caixa Econômica Federal (CEF), totaling R$ 134 million, which will be allocated to water supply and sewage works and services, as well as studies and projects. Most benefitted municipalities are in the Metropolitan Regions of Sao Paulo, Baixada Santista and Campinas. Interest rate is 6.00% p.a. The risk rate is 0.30% and the management fee is 1.40% p.a. The index used is the TR rate. The grace period is up to 4 years and the amortization period is 20 years for water supply and sewage works and 5 years for studies and projects. · In March, Sabesp signed two financing contracts totaling R$ 181 million with the Brazilian Development Bank (BNDES). The financing is intended to fund the execution of sewage system expansion and optimization works in São Paulo, Itapecerica da Serra, Embu das Artes, Carapicuíba, Osasco, São Bernardo do Campo and Cotia, and to prepare the São Lourenço Production System’s executive project. The total term is 180 months for the works and 96 months for the executive project, with grace periods of 24 and 36 months. The interest rate is the TJLP long-term interest rate + 1.72% p.a. Page 6 of 11 R$ million INSTITUTION 2018 and onwards Total Local market Banco do Brasil 264.8 380.3 100.2 - 745.3 Caixa Econômica Federal 84.4 113.4 74.7 52.8 52.0 54.3 580.4 1,012.0 Debentures 201.1 270.0 270.0 360.1 94.8 96.8 485.6 1,778.4 Debentures BNDES 2.0 36.0 56.1 71.1 71.1 71.1 260.4 567.8 Debentures FI FGTS - - 22.7 45.5 45.5 45.5 340.5 499.7 BNDES 58.5 47.6 43.4 43.3 43.4 43.4 214.7 494.3 Others 0.9 0.6 0.5 0.6 0.6 0.7 84.8 88.7 Interest and charges 35.1 3.8 - 38.9 Local market total 646.8 851.7 567.6 573.4 307.4 311.8 1,966.4 5,225.1 International market BID 60.0 69.3 69.3 69.3 69.3 71.8 282.1 691.1 BIRD - 24.2 24.2 Eurobonds - 254.6 - 629.9 884.5 JICA 24.2 48.4 48.4 48.4 48.4 48.7 583.6 850.1 BID 1983AB 43.6 43.6 43.6 43.6 43.6 43.6 147.5 409.1 Interest and charges 32.8 - 32.8 International market total 160.6 161.3 161.3 161.3 415.9 164.1 1,667.3 2,891.8 Total 807.4 1,013.0 728.9 734.7 723.3 475.9 3,633.7 8,116.9 Page 7 of 11 11. Events Conference Call in Portuguese Conference Call in English May 11, 2012 May 11, 2012 01:00 pm (US EST) / 2:00 pm (Brasilia) 10:00 am (US EST) / 11:00 am (Brasilia) Dial in access: 55 (11) 3127-4971 Dial in access: 1 (412) 317-6776 Conference ID: Sabesp Conference ID: Sabesp Replay available until 05/18/2012 Replay available until 05/23/2012 Dial in access: 55 (11) 3127-4999 Dial in access: 1(412) 317-0088 Replay ID: 35890958 Replay ID: 10013019 Click here for live webcast and Access through the Internet at: www.sabesp.com.br For more information, please contact: Mario Arruda Sampaio Phone.(55 11) 3388-8664 E-mail: maasampaio@sabesp.com.br Angela Beatriz Airoldi
